                                                                                1
                                                                                                                                                         7/3/2019
                                                                                2
                                                                                                                                                          CW
                                                                                3

                                                                                4

                                                                                5

                                                                                6

                                                                                7

                                                                                8                        UNITED STATES DISTRICT COURT
                                                                                9             CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
                                                                               10
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               11   ROLAND VAUGHAN,                           CASE NO. 2:19-cv-00336-R (SKx)
                                                                               12
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800




                                                                                                       Plaintiff,
                                        TORRANCE, CALIFORNIA 90503




                                                                               13                                              JOINT STIPULATED
                                                                                                v.                             PROTECTIVE ORDER
                                                                               14

                                                                               15   COUNTY OF LOS ANGELES; a
                                                                                    public entity; and DOES 1 through 50,
                                                                               16   inclusive,
                                                                               17                      Defendants.
                                                                               18                                              Action Filed: October 16, 2018
                                                                               19

                                                                               20   1.    A. PURPOSES AND LIMITATIONS
                                                                               21         Discovery in this action is likely to involve production of confidential,
                                                                               22   proprietary, or private information for which special protection from public
                                                                               23   disclosure and from use for any purpose other than prosecuting this litigation may
                                                                               24   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
                                                                               25   enter the following Stipulated Protective Order. The parties acknowledge that this
                                                                               26   Order does not confer blanket protections on all disclosures or responses to
                                                                               27   discovery and that the protection it affords from public disclosure and use extends
                                                                               28
                                                                                    ______________________________________________________________________________
                                                                                                                            -1-
                                                                                                               STIPULATED PROTECTIVE ORDER
                                                                                1   only to the limited information or items that are entitled to confidential treatment
                                                                                2   under the applicable legal principles. The parties further acknowledge, as set forth
                                                                                3   in Section 12.3, below, that this Stipulated Protective Order does not entitle them
                                                                                4   to file confidential information under seal; Civil Local Rule 79-5 sets forth the
                                                                                5   procedures that must be followed and the standards that will be applied when a
                                                                                6   party seeks permission from the court to file material under seal
                                                                                7         B. GOOD CAUSE STATEMENT
                                                                                8         Good cause exists for entry of this order. As Plaintiffs are seeking and
                                                                                9   Defendants may produce, among other things, third party private and confidential
                                                                               10   information; portions of the personnel files of the deputy personnel involved in the
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               11   subject   incident,   which   contains   confidential   information;   performance
                                                                               12   evaluations, work schedules/logs and rosters, and training records for the involve
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13   deputies; administrative investigation files, including but not limited to Detective
                                                                               14   and Crime Scene Investigator(s) material, Internal Affairs material which contain
                                                                               15   incident reports, witness statements, and other sensitive material which the County
                                                                               16   of Los Angeles believes need special protection from public disclosure.
                                                                               17         The documents identified in this Protective Order, which Defendants believe
                                                                               18   in good faith constitute or embody confidential information which the County of
                                                                               19   Los Angeles     maintains as strictly confidential and are otherwise generally
                                                                               20   unavailable to the public, or which may be privileged or otherwise protected from
                                                                               21   disclosure under state or federal statutes, court rules, case decisions, or common
                                                                               22   law are therefore entitled to heightened protection from disclosure. Accordingly,
                                                                               23   to expedite the flow of information, to facilitate the prompt resolution of disputes
                                                                               24   over confidentiality of discovery materials, to adequately protect information the
                                                                               25   parties are entitled to keep confidential, to ensure that the parties are permitted
                                                                               26   reasonable necessary uses of such material in preparation for and in the conduct of
                                                                               27   trial, to address their handling at the end of the litigation, and serve the ends of
                                                                               28
                                                                                    ______________________________________________________________________________
                                                                                                                           -2-
                                                                                                              STIPULATED PROTECTIVE ORDER
                                                                                1   justice, a protective order for such information is justified in this matter. It is the
                                                                                2   intent of the parties that information will not be designated as confidential for
                                                                                3   tactical reasons and that nothing be so designated without a good faith belief that it
                                                                                4   has been maintained in a confidential, non-public manner, and there is good cause
                                                                                5   why it should not be part of the public record of this case.
                                                                                6   2.     DEFINITIONS
                                                                                7          2.1    Action: This pending federal lawsuit.
                                                                                8          2.2    Challenging Party: a Party or Non-Party that challenges the
                                                                                9   designation of information or items under this Order.
                                                                               10          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               11   how it is generated, stored or maintained) or tangible things that qualify for
                                                                               12   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13   the Good Cause Statement.
                                                                               14          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
                                                                               15   their support staff).
                                                                               16          2.5    Designating Party: a Party or Non-Party that designates information or
                                                                               17   items that it produces in disclosures or in responses to discovery as
                                                                               18   “CONFIDENTIAL.”
                                                                               19          2.6    Disclosure or Discovery Material: all items or information, regardless
                                                                               20   of the medium or manner in which it is generated, stored, or maintained (including,
                                                                               21   among other things, testimony, transcripts, and tangible things), that are produced
                                                                               22   or generated in disclosures or responses to discovery in this matter.
                                                                               23          2.7    Expert: a person with specialized knowledge or experience in a matter
                                                                               24   pertinent to the litigation who has been retained by a Party or its counsel to serve
                                                                               25   as an expert witness or as a consultant in this Action.
                                                                               26

                                                                               27

                                                                               28
                                                                                    ______________________________________________________________________________
                                                                                                                            -3-
                                                                                                               STIPULATED PROTECTIVE ORDER
                                                                                1         2.8    House Counsel: attorneys who are employees of a party to this Action.
                                                                                2   House Counsel does not include Outside Counsel of Record or any other outside
                                                                                3   counsel.
                                                                                4         2.9    Non-Party: any natural person, partnership, corporation, association,
                                                                                5   or other legal entity not named as a Party to this action.
                                                                                6         2.10 Outside Counsel of Record: attorneys who are not employees of a
                                                                                7   party to this Action but are retained to represent or advise a party to this Action
                                                                                8   and have appeared in this Action on behalf of that party or are affiliated with a law
                                                                                9   firm which has appeared on behalf of that party and includes support staff.
                                                                               10         2.11 Party: any party to this Action, including all of its officers, directors,
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               11   board, departments, divisions, employees, consultants, retained experts, and
                                                                               12   Outside Counsel of Record (and their support staffs).
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                                                                               14   Discovery Material in this Action.
                                                                               15         2.13 Professional Vendors: persons or entities that provide litigation
                                                                               16   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                                                               17   demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                                                               18   and their employees and subcontractors.
                                                                               19         2.14 Protected Material: any Disclosure or Discovery Material that is
                                                                               20   designated as “CONFIDENTIAL.”
                                                                               21         2.15 Receiving Party: A Party that receives Disclosure or Discovery
                                                                               22   Material from a Producing Party.
                                                                               23   3.    SCOPE
                                                                               24         The protections conferred by this Stipulation and Order cover not only
                                                                               25   Protected Material (as defined above), but also (1) any information copied or
                                                                               26   extracted from Protected Material; (2) all copies, excerpts, summaries, or
                                                                               27

                                                                               28
                                                                                    ______________________________________________________________________________
                                                                                                                            -4-
                                                                                                               STIPULATED PROTECTIVE ORDER
                                                                                1   compilations of Protected Material; and (3) any testimony, conversations, or
                                                                                2   presentations by Parties or their Counsel that might reveal Protected Material.
                                                                                3         Any use of Protected Material at trial shall be governed by the orders of the
                                                                                4   trial judge. This Order does not govern the use of Protected Material at trial.
                                                                                5   4.    DURATION
                                                                                6         Even after final disposition of this litigation, the confidentiality obligations
                                                                                7   imposed by this Order shall remain in effect until a Designating Party agrees
                                                                                8   otherwise in writing or a court order otherwise directs. Final disposition shall be
                                                                                9   deemed to be the later of (1) dismissal of all claims and defenses in this Action,
                                                                               10   with or without prejudice; and (2) final judgment herein after the completion and
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               11   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                                                                               12   including the time limits for filing any motions or applications for extension of
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13   time pursuant to applicable law.
                                                                               14   5.    DESIGNATING PROTECTED MATERIAL
                                                                               15         5.1    Exercise of Restraint and Care in Designating Material for Protection.
                                                                               16   Each Party or Non-Party that designates information or items for protection under
                                                                               17   this Order must take care to limit any such designation to specific material that
                                                                               18   qualifies under the appropriate standards. The Designating Party must designate for
                                                                               19   protection only those parts of material, documents, items, or oral or written
                                                                               20   communications that qualify so that other portions of the material, documents,
                                                                               21   items, or communications for which protection is not warranted are not swept
                                                                               22   unjustifiably within the ambit of this Order.
                                                                               23          Mass,    indiscriminate,    or   routinized   designations    are   prohibited.
                                                                               24   Designations that are shown to be clearly unjustified or that have been made for an
                                                                               25   improper purpose (e.g., to unnecessarily encumber the case development process
                                                                               26   or to impose unnecessary expenses and burdens on other parties) may expose the
                                                                               27   Designating Party to sanctions.
                                                                               28
                                                                                    ______________________________________________________________________________
                                                                                                                            -5-
                                                                                                               STIPULATED PROTECTIVE ORDER
                                                                                1         5.2    Manner and Timing of Designations. Except as otherwise provided in
                                                                                2   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                                                                                3   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                                                                                4   under this Order must be clearly so designated before the material is disclosed or
                                                                                5   produced.
                                                                                6         Designation in conformity with this Order requires:
                                                                                7         (a)    for information in documentary form (e.g., paper or electronic
                                                                                8   documents, but excluding transcripts of depositions or other pretrial or trial
                                                                                9   proceedings), that the Producing Party affix at a minimum, the legend
                                                                               10   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               11   contains protected material. The legend must not obstruct a Party’s ability to view
                                                                               12   the contents of that document. If only a portion or portions of the material on a
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13   page qualifies for protection, the Producing Party also must clearly identify the
                                                                               14   protected portion(s) (e.g., by making appropriate markings in the margins).
                                                                               15         A Party or Non-Party that makes original documents available for inspection
                                                                               16   need not designate them for protection until after the inspecting Party has indicated
                                                                               17   which documents it would like copied and produced. During the inspection and
                                                                               18   before the designation, all of the material made available for inspection shall be
                                                                               19   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
                                                                               20   documents it wants copied and produced, the Producing Party must determine
                                                                               21   which documents, or portions thereof, qualify for protection under this Order.
                                                                               22   Then, before producing the specified documents, the Producing Party must affix
                                                                               23   the “CONFIDENTIAL legend” to each page that contains Protected Material. If
                                                                               24   only a portion or portions of the material on a page qualifies for protection, the
                                                                               25   Producing Party also must clearly identify the protected portion(s) (e.g., by making
                                                                               26   appropriate markings in the margins).
                                                                               27

                                                                               28
                                                                                    ______________________________________________________________________________
                                                                                                                           -6-
                                                                                                              STIPULATED PROTECTIVE ORDER
                                                                                1         (b)      for testimony given in depositions that the Designating Party identify
                                                                                2   the Disclosure or Discovery Material on the record, before the close of the
                                                                                3   deposition all protected testimony.
                                                                                4         (c)      for information produced in some form other than documentary and
                                                                                5   for any other tangible items, that, at a minimum, the Producing Party affix in a
                                                                                6   prominent place on the exterior of the container or containers in which the
                                                                                7   information is stored the legend “CONFIDENTIAL.” If only a portion or portions
                                                                                8   of the information warrants protection, the Producing Party, to the extent
                                                                                9   practicable, shall identify the protected portion(s).
                                                                               10         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               11   failure to designate qualified information or items does not, standing alone, waive
                                                                               12   the Designating Party’s right to secure protection under this Order for such
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13   material. Upon timely correction of a designation, the Receiving Party must make
                                                                               14   reasonable efforts to assure that the material is treated in accordance with the
                                                                               15   provisions of this Order.
                                                                               16         5.4      Privilege Logs. If a party withholds information that is responsive to
                                                                               17   a discovery request by claiming that it is privileged or otherwise protected from
                                                                               18   discovery, that party shall promptly prepare and provide a privilege log that is
                                                                               19   sufficiently detailed and informative for the opposing party to assess whether a
                                                                               20   document's designation as privileged is justified. See Fed.R.Civ.P. 26(b)(5). The
                                                                               21   privilege log shall set forth the privilege relied upon and specify separately for
                                                                               22   each document or for each category of similarly situated documents:
                                                                               23               (a) the title and description of the document, including number of pages
                                                                               24                     or Bates- number range;
                                                                               25               (b) the subject matter addressed in the document;
                                                                               26               (c) the identity and position of its author(s);
                                                                               27               (d) the identity and position of all addressees and recipients;
                                                                               28
                                                                                    ______________________________________________________________________________
                                                                                                                               -7-
                                                                                                                  STIPULATED PROTECTIVE ORDER
                                                                                1                  (e) the date the document was prepared and, if different, the date(s) on
                                                                                2                           which it was sent to or shared with persons other than its author(s);
                                                                                3                           and
                                                                                4                  (f) the specific basis for the claim that the document is privileged and
                                                                                5                           protected.
                                                                                6            Communications involving counsel that post-date the filing of the complaint
                                                                                7   need not be placed on a privilege log
                                                                                8   6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                                                9            6.1      Timing of Challenges. Any Party or Non-Party may challenge a
                                                                               10   designation of confidentiality at any time that is consistent with the Court’s
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               11   Scheduling Order.
                                                                               12            6.2      Meet and Confer. The Challenging Party shall initiate the dispute
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13   resolution process under Local Rule 37.1 et seq.
                                                                               14            6.3      Failing informal resolution between parties, the Designating Party
                                                                               15   may file and serve a Motion for a Protective Order with the Court strictly pursuant
                                                                               16   to Local Rule 37, including the Joint Stipulation Procedure. The parties agree that
                                                                               17   if the Motion for Protective Order is filed within 21 days of the written challenge
                                                                               18   (subject to extension upon agreement of the Parties), the Material will retain its
                                                                               19   original designation until the Court rules on the Motion for a Protective Order. If
                                                                               20   the Designating Party does not file a motion within the 21-day period following a
                                                                               21   challenge,        the     material     is   no   longer   designated   as   CONFIDENTIAL
                                                                               22   INFORMATION for purposes of this Stipulation, but that change in designation
                                                                               23   does not bar the Producing Party from subsequently filing a motion for a protective
                                                                               24   order.
                                                                               25   7.       ACCESS TO AND USE OF PROTECTED MATERIAL
                                                                               26            7.1      Basic Principles. A Receiving Party may use Protected Material that is
                                                                               27   disclosed or produced by another Party or by a Non-Party in connection with this
                                                                               28
                                                                                    ______________________________________________________________________________
                                                                                                                                      -8-
                                                                                                                         STIPULATED PROTECTIVE ORDER
                                                                                1   Action only for prosecuting, defending, or attempting to settle this Action. Such
                                                                                2   Protected Material may be disclosed only to the categories of persons and under
                                                                                3   the conditions described in this Order. When the Action has been terminated, a
                                                                                4   Receiving Party must comply with the provisions of section 13 below (FINAL
                                                                                5   DISPOSITION).
                                                                                6         Protected Material must be stored and maintained by a Receiving Party at a
                                                                                7   location and in a secure manner that ensures that access is limited to the persons
                                                                                8   authorized under this Order.
                                                                                9         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
                                                                               10   otherwise ordered by the court or permitted in writing by the Designating Party, a
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               11   Receiving    Party    may      disclose   any   information   or   item   designated
                                                                               12   “CONFIDENTIAL” only to:
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
                                                                               14   as employees of said Outside Counsel of Record to whom it is reasonably
                                                                               15   necessary to disclose the information for this Action;
                                                                               16         (b) the officers, directors, and employees (including House Counsel) of the
                                                                               17   Receiving Party to whom disclosure is reasonably necessary for this Action;
                                                                               18         (c) Experts (as defined in this Order) of the Receiving Party to whom
                                                                               19   disclosure is reasonably necessary for this Action and who have signed the
                                                                               20   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                                               21         (d) the court and its personnel;
                                                                               22         (e) court reporters and their staff;
                                                                               23         (f) professional jury or trial consultants, mock jurors, and Professional
                                                                               24   Vendors to whom disclosure is reasonably necessary for this Action and who have
                                                                               25   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                                               26         (g) the author or recipient of a document containing the information or a
                                                                               27   custodian or other person who otherwise possessed or knew the information;
                                                                               28
                                                                                    ______________________________________________________________________________
                                                                                                                             -9-
                                                                                                                STIPULATED PROTECTIVE ORDER
                                                                                1          (h) during their depositions, witnesses, and attorneys for witnesses, in the
                                                                                2   Action to whom disclosure is reasonably necessary provided: (1) the deposing
                                                                                3   party requests that the witness sign the “Acknowledgment and Agreement to Be
                                                                                4   Bound” form attached as Exhibit A hereto; and (2) they will not be permitted to
                                                                                5   keep any confidential information unless they sign the “Acknowledgment and
                                                                                6   Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
                                                                                7   Party or ordered by the court. Pages of transcribed deposition testimony or exhibits
                                                                                8   to depositions that reveal Protected Material may be separately bound by the court
                                                                                9   reporter and may not be disclosed to anyone except as permitted under this
                                                                               10   Stipulated Protective Order; and
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               11          (i) any mediator or settlement officer, and their supporting personnel,
                                                                               12   mutually agreed upon by any of the parties engaged in settlement discussions.
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                                                                               14   IN OTHER LITIGATION
                                                                               15         If a Party is served with a subpoena or a court order issued in other litigation
                                                                               16   that compels disclosure of any information or items designated in this Action as
                                                                               17   “CONFIDENTIAL,” that Party must:
                                                                               18         (a)   promptly notify in writing the Designating Party. Such notification
                                                                               19   shall include a copy of the subpoena or court order;
                                                                               20         (b)   promptly notify in writing the party who caused the subpoena or order
                                                                               21   to issues in the other litigation that some or all of the material covered by the
                                                                               22   subpoena or order is subject to this Protective Order. Such notification shall
                                                                               23   include a copy of this Stipulated Protective Order; and
                                                                               24         (c)    cooperate with respect to all reasonable procedures south to be
                                                                               25   pursued by the Designating Party whose Protected Material may be affected.
                                                                               26         If the Designating Party timely seeks a protective order, the Party served
                                                                               27   with the subpoena or court order shall not produce any information designated in
                                                                               28
                                                                                    ______________________________________________________________________________
                                                                                                                           -10-
                                                                                                              STIPULATED PROTECTIVE ORDER
                                                                                1   this action as “CONFIDENTIAL” before a determination by the court from which
                                                                                2   the subpoena or order issued, unless the Party has obtained the Designating Party’s
                                                                                3   permission. The Designating Party shall bear the burden and expense of seeking
                                                                                4   protection in that court of its confidential material and nothing in these provisions
                                                                                5   should be construed as authorizing or encouraging a Receiving Party in this Action
                                                                                6   to disobey a lawful directive from another court.
                                                                                7   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                                                                8   PRODUCED IN THIS LITIGATION
                                                                                9         (a)    The terms of this Order are applicable to information produced by a
                                                                               10   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               11   produced by Non-Parties in connection with this litigation is protected by the
                                                                               12   remedies and relief provided by this Order. Nothing in these provisions should be
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13   construed as prohibiting a Non-Party from seeking additional protections.
                                                                               14         (b)    In the event that a Party is required, by a valid discovery request, to
                                                                               15   produce a Non-Party’s confidential information in its possession, and the Party is
                                                                               16   subject to an agreement with the Non-Party not to produce the Non-Party’s
                                                                               17   confidential information, then the Party shall:
                                                                               18                (1)   promptly notify in writing the Requesting Party and the Non-
                                                                               19         Party that some or all of the information requested is subject to a
                                                                               20         confidentiality agreement with a Non-Party;
                                                                               21                (2)   promptly provide the Non-Party with a copy of the Stipulated
                                                                               22         Protective Order in this Action, the relevant discovery request(s), and a
                                                                               23         reasonably specific description of the information requested; and
                                                                               24                (3)   make the information requested available for inspection by the
                                                                               25         Non-Party, if requested.
                                                                               26   If the Non-Party fails to seek a protective order from this court within 14 days of
                                                                               27   receiving the notice and accompanying information, the Receiving Party may
                                                                               28
                                                                                    ______________________________________________________________________________
                                                                                                                            -11-
                                                                                                               STIPULATED PROTECTIVE ORDER
                                                                                1   produce the Non-Party’s confidential information responsive to the discovery
                                                                                2   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
                                                                                3   not produce any information in its possession or control that is subject to the
                                                                                4   confidentiality agreement with the Non-Party before a determination by the court.
                                                                                5   Absent a court order to the contrary, the Non-Party shall bear the burden and
                                                                                6   expense of seeking protection in this court of its Protected Material.
                                                                                7   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL.
                                                                                8         If a Receiving Party learns that, by inadvertence or otherwise, it has
                                                                                9   disclosed Protected Material to any person or in any circumstance not authorized
                                                                               10   under this Stipulated Protective Order, the Receiving Party must immediately (a)
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               11   notify in writing the Designating Party of the unauthorized disclosures, (b) use its
                                                                               12   best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13   the person or persons to whom unauthorized disclosures were made of all the terms
                                                                               14   of this Order, and (d) request such person or persons to execute the
                                                                               15   “Acknowledgment and Agreement to Be Bound” that is attached hereto as
                                                                               16   Exhibit A.
                                                                               17         11.    INADVERTENT           PRODUCTION           OF     PRIVILEGED         OR
                                                                               18   OTHERWISE PROTECTED MATERIAL.
                                                                               19         When a Producing Party gives notice to Receiving Parties that certain
                                                                               20   inadvertently produced material is subject to a claim of privilege or other
                                                                               21   protection, the obligations of the Receiving Parties are those set forth in Federal
                                                                               22   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
                                                                               23   whatever procedure may be established in an e-discovery order that provides for
                                                                               24   production without prior privilege review. Pursuant to Federal Rule of Evidence
                                                                               25   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
                                                                               26   of a communication or information covered by the attorney-client privilege or
                                                                               27

                                                                               28
                                                                                    ______________________________________________________________________________
                                                                                                                            -12-
                                                                                                               STIPULATED PROTECTIVE ORDER
                                                                                1   work product protection, the parties may incorporate their agreement in the
                                                                                2   stipulated protective order submitted to the court.
                                                                                3   12.   MISCELLANEOUS
                                                                                4         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                                                                5   person to seek its modification by the Court in the future.
                                                                                6         12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                                                                7   Protective Order no Party waives any right it otherwise would have to object to
                                                                                8   disclosing or producing any information or item on any ground not addressed in
                                                                                9   this Stipulated Protective Order. Similarly, no Party waives any right to object on
                                                                               10   any ground to use in evidence of any of the material covered by this Protective
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               11   Order.
                                                                               12         12.3 Filing Protected Material. A Party that seeks to file under seal any
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13   Protected Material must comply with Civil Local Rule 79-5. Protected Material
                                                                               14   may only be filed under seal pursuant to a court order authorizing the sealing of the
                                                                               15   specific Protected Material at issue. If a Party's request to file Protected Material
                                                                               16   under seal is denied by the court, then the Receiving Party may file the information
                                                                               17   in the public record unless otherwise instructed by the court.
                                                                               18   13.   FINAL DISPOSITION.
                                                                               19         After the final disposition of this Action (as defined in paragraph 4), within
                                                                               20   60 days of a written request by the Designating Party, or another period of time
                                                                               21   agreed upon by the parties, each Receiving Party must return all Protected Material
                                                                               22   to the Producing Party or destroy such material. As used in this subdivision, “all
                                                                               23   Protected Material” includes all copies, abstracts, compilations, summaries, and
                                                                               24   any other format reproducing or capturing any of the Protected Material. Whether
                                                                               25   the Protected Material is returned or destroyed, the Receiving Party must submit a
                                                                               26   written certification to the Producing Party (and, if not the same person or entity, to
                                                                               27   the Designating Party) by the 60 day or agreed upon deadline that (1) identifies (by
                                                                               28
                                                                                    ______________________________________________________________________________
                                                                                                                            -13-
                                                                                                               STIPULATED PROTECTIVE ORDER
                                                                                1   category, where appropriate) all the Protected Material that was returned or
                                                                                2   destroyed and (2)affirms that the Receiving Party has not retained any copies,
                                                                                3   abstracts, compilations, summaries or any other format reproducing or capturing
                                                                                4   any of the Protected Material. Notwithstanding this provision, Counsel are entitled
                                                                                5   to retain an archival copy of all pleadings, motion papers, trial, deposition, and
                                                                                6   hearing transcripts, legal memoranda, correspondence, deposition and trial
                                                                                7   exhibits, expert reports, attorney work product, and consultant and expert work
                                                                                8   product, even if such materials contain Protected Material. Any such archival
                                                                                9   copies that contain or constitute Protected Material remain subject to this
                                                                               10   Protective Order as set forth in Section 4 (DURATION).
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               11   14.   Any violation of this Order may be punished by any and all appropriate
                                                                               12   measures including, without limitation, contempt proceedings and/or monetary
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13   sanctions.
                                                                               14

                                                                               15   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                                                               16

                                                                               17   Dated: July 3, 2019                  ____________________________________
                                                                               18                                         Hon. Steve Kim
                                                                                                                          United States Magistrate Judge
                                                                               19

                                                                               20

                                                                               21

                                                                               22

                                                                               23

                                                                               24

                                                                               25

                                                                               26

                                                                               27

                                                                               28
                                                                                    ______________________________________________________________________________
                                                                                                                           -14-
                                                                                                              STIPULATED PROTECTIVE ORDER
                                                                                1                                       EXHIBIT A
                                                                                2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                                                3         I, _____________________________ [print or type full name], of
                                                                                4   _________________ [print or type full address], declare under penalty of perjury
                                                                                5   that I have read in its entirety and understand the Stipulated Protective Order that
                                                                                6   was issued by the United States District Court for the Central District of California
                                                                                7   on ___________ in the case of Roland Vaughan v. County of Los Angeles, Case
                                                                                8   No. CV19-00336-R (SKx). I agree to comply with and to be bound by all the terms
                                                                                9   of this Stipulated Protective Order and I understand and acknowledge that failure
                                                                               10   to so comply could expose me to sanctions and punishment in the nature of
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               11   contempt. I solemnly promise that I will not disclose in any manner any
                                                                               12   information or item that is subject to this Stipulated Protective Order to any person
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13   or entity except in strict compliance with the provisions of this Order.
                                                                               14         I further agree to submit to the jurisdiction of the United States District
                                                                               15   Court for the Central District of California for the purpose of enforcing the terms
                                                                               16   of this Stipulated Protective Order, even if such enforcement proceedings occur
                                                                               17   after termination of this action.
                                                                               18         I hereby appoint __________________________ [print or type full name] of
                                                                               19   _______________________________________ [print or type full address and
                                                                               20   telephone number] as my California agent for service of process in connection with
                                                                               21   this action or any proceedings related to enforcement of this Stipulated Protective
                                                                               22   Order.
                                                                               23

                                                                               24   Date: ______________________________________
                                                                               25   City and State where sworn and signed: _________________________________
                                                                               26   Printed name: _______________________________
                                                                               27   Signature: __________________________________
                                                                               28
                                                                                    ______________________________________________________________________________
                                                                                                                             -15-
                                                                                                                STIPULATED PROTECTIVE ORDER
